     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11                                                    No. 2:19-cv-01098-TLN-AC
      TARYN BRADLEY-ABOYADE, an
12    individual and successor-in-interest of
      Wayne Benjamin Bradley, deceased,
13                                                    ORDER
                         Plaintiff,
14
             v.
15
      OFFICER D. CROZIER, et al.,
16
                         Defendant.
17

18

19          This matter is before the Court on Defendants J. Austin, D. Crozier, C. Larsen. R. Salas,

20   and T. Heng’s Motion to Dismiss Plaintiff’s First Amended Complaint (“FAC”). (ECF No. 19.)

21   Defendants D. Hatch, T. Collins, G. Schopf, M. Gallegos, J. Lizarraga, and R. Gonzalez

22   (collectively, “Defendants”) joined the Motion to Dismiss the FAC. (ECF No. 29.) Plaintiff

23   Taryn Bradley-Aboyade (“Plaintiff”) opposed the Motion. (ECF No. 20.) Defendants replied.

24   (ECF No. 22.) For the reasons set forth below, the Court GRANTS Defendants’ Motion to

25   Dismiss.

26   ///

27   ///

28   ///

                                                      1
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 2 of 15

 1            I.     FACTUAL AND PROCEDURAL BACKGROUND

 2            This action involves the death of Wayne Benjamin Bradley (“Decedent”) while he was in

 3   custody at Mule Creek State Prison (“MCSP”). (ECF No. 15 at 2.) Plaintiff, Decedent’s

 4   biological daughter, filed a lawsuit against Officers D. Crozier, R. Salas, G. Schopf, D. Hatch, T.

 5   Heng, M. Gallegos, T. Collins, C. Larsen, and Sergeant R. Gonzalez (collectively, “Officer

 6   Defendants”), MCSP Warden Joe Lizarraga (“Lizarraga”), and MCSP Public Records Act

 7   Coordinator J. Austin. (Id. at 1–2.) Plaintiff alleges Officer Defendants were employed as prison

 8   guards and directly responsible for the safety and wellbeing of all inmates at MCSP, including

 9   Decedent. (Id. at 2–3.) Plaintiff additionally claims Defendant Joe Lizarraga (“Lizarraga”) was

10   the MCSP Warden and Defendant J. Austin (“Austin”) was employed as the Public Records Act

11   Coordinator at MCSP. (Id. at 3.) All Defendants are sued in their individual capacity. (Id.)

12            Prior to Decedent’s death, Plaintiff asserts she maintained a highly personal relationship

13   with her father through frequent telephone conversations, in-person interactions, and written

14   communications. (Id. at 4.) While Decedent was living, he allegedly assumed responsibilities for

15   Plaintiff’s upbringing and maintained consistent contact with Plaintiff throughout her childhood

16   and adulthood. (Id.)

17            On November 18, 2017, Decedent was murdered by his cellmate, Everett McCoy

18   (“McCoy”). (Id.) Prior to Decedent’s death, Plaintiff alleges McCoy acted increasingly

19   impulsive and unpredictable towards Decedent, threatening his safety. (Id. at 4–5.) Plaintiff

20   further asserts Decedent reported McCoy’s actions to prison staff and requested a new cellmate
21   but was ignored. (Id. at 5.) Plaintiff claims Officer Defendants and Lizarraga knew and were

22   aware that Decedent and McCoy were having compatibility issues that would lead to violence and

23   great bodily injury. (Id. at 4.)

24            Prior to Decedent’s death, Lizarraga, Officers D. Crozier, R. Salas, G. Schopf, D. Hatch,

25   T. Heng, M. Gallegos, and T. Collins were on duty and allegedly allowed McCoy to go out to the

26   recreation yard and bring the rock he subsequently used to murder Decedent back to his cell. (Id.
27   at 6.)

28   ///

                                                        2
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 3 of 15

 1          C. Larsen and R. Gonzalez were on duty in Decedent’s cell block and in charge of

 2   monitoring and supervising the area where Decedent was killed. (Id. at 5.) C. Larsen found

 3   Decedent bloodied and unresponsive in his cell. (Id.)

 4          On April 17, 2019, Plaintiff submitted a California Public Records Act (“CPRA”) request

 5   to MCSP officials seeking information related to Decedent’s murder. Austin partially denied

 6   Plaintiff’s request stating “[w]ith a criminal case pending, the materials requested are exempt

 7   from disclosure under [California Government Code §] 6254(f).” (Id. at 8.) On June 14, 2019,

 8   Plaintiff initiated the instant action. (ECF No. 1.)

 9          Defendants moved to dismiss the Complaint (ECF No. 14). Instead of opposing, Plaintiff

10   filed a FAC as a matter of right pursuant to Federal Rule of Civil Procedure 15. (ECF No. 15.)

11   In the FAC, Plaintiff alleges violations of federal constitutional rights under 42 U.S.C. § 1983 and

12   a state law claim under the CPRA. The federal claims are pleaded against Officer Defendants and

13   Lizarraga and the state law claim is pleaded against Austin. Defendants then filed the instant

14   Motion to Dismiss. (ECF No. 19.)

15          II.     STANDARD OF LAW

16          Federal Rule of Civil Procedure 8(a) requires that a pleading contain “a short and plain

17   statement of the claim showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556

18   U.S. 662, 678–79 (2009). Under notice pleading in federal court, the complaint must “give the

19   defendant fair notice of what the claim ... is and the grounds upon which it rests.” Bell Atlantic v.

20   Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted). “This simplified notice
21   pleading standard relies on liberal discovery rules and summary judgment motions to define

22   disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A.,

23   534 U.S. 506, 512 (2002).

24          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

25   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court must give the plaintiff the benefit of every

26   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail
27   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

28   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

                                                        3
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 4 of 15

 1   relief.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

 2   factual content that allows the court to draw the reasonable inference that the defendant is liable

 3   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. 544, 556 (2007)).

 4             Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

 5   factual allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir.

 6   1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than an

 7   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading

 8   is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the elements

 9   of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (“Threadbare

10   recitals of the elements of a cause of action, supported by mere conclusory statements, do not

11   suffice.”). Moreover, it is inappropriate to assume the plaintiff “can prove facts that it has not

12   alleged or that the defendants have violated the...laws in ways that have not been alleged[.]”

13   Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526

14   (1983).

15             Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

16   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

17   Twombly, 550 U.S. at 570). Only where a plaintiff fails to “nudge[ ] [his or her] claims...across

18   the line from conceivable to plausible[,]” is the complaint properly dismissed. Id. at 680. While

19   the plausibility requirement is not akin to a probability requirement, it demands more than “a

20   sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is “a
21   context-specific task that requires the reviewing court to draw on its judicial experience and

22   common sense.” Id. at 679.

23             In ruling upon a motion to dismiss, the court may consider only the complaint, any

24   exhibits thereto, and matters which may be judicially noticed pursuant to Federal Rule of

25   Evidence 201. See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu

26   Motors Ltd. v. Consumers Union of United States, Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal.
27   1998).

28   ///

                                                         4
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 5 of 15

 1          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

 2   amend even if no request to amend the pleading was made, unless it determines that the pleading

 3   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

 4   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995));

 5   see also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

 6   denying leave to amend when amendment would be futile). Although a district court should

 7   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

 8   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its

 9   complaint[.]” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir.

10   2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

11          III.    ANALYSIS

12                  A.      Claim One: Failure to Protect a Prisoner (42 U.S.C. § 1983)

13          Defendants move to dismiss Plaintiff’s First Cause of Action on the basis that Plaintiff is

14   not the successor-in-interest to Decedent’s Eighth Amendment claim and therefore does not have

15   sufficient standing to bring the claim on behalf of Decedent under 42 U.S.C. § 1983 (“§ 1983”).

16   (ECF No. 19 at 5.) The federally protected rights enforceable under § 1983 are personal to the

17   injured party. Rose v. City of Los Angeles, 814 F. Supp. 878, 881 (C.D. Cal. 1993). However,

18   under 42 U.S.C. § 1988, a § 1983 claim, which arose before death survives the decedent when

19   state law authorizes a survival action. 42 U.S.C. § 1988; see Robertson v. Wegmann, 436 U.S.

20   584, 589–90 (1978); Tatum v. City & Cnty. of S.F., 441 F.3d 1090, 1093 n.2 (9th Cir. 2006).
21   Under the California Code of Civil Procedure, a survival action may be brought either by the

22   decedent’s personal representative or, if there is no representative, by the decedent’s successor-in-

23   interest. Cal. Civ. Proc. Code § 377.30. Here, Plaintiff alleges she has the superior right to bring

24   the lawsuit “as an individual and as a successor-in-interest.” (ECF No. 15 at 2.)

25          Defendants argue Plaintiff does not have a superior right to bring this claim on behalf of

26   Decedent because pursuant to California law, Decedent’s spouse, rather than Plaintiff, is the
27   successor-in-interest to Decedent’s § 1983 claim. (ECF No. 19 at 6.) In opposition, Plaintiff

28   argues there is no proof Decedent was married at the time of his death and regardless, as

                                                        5
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 6 of 15

 1   Decedent’s biological daughter, Plaintiff has the legal right to half of Decedent’s separate

 2   property, giving her standing for a survivorship claim. (ECF No. 20 at 10.) In reply, Defendants

 3   point to Plaintiff’s declaration attached to the FAC that lists Natasha Bradley as “the wife of

 4   Decedent.” (ECF No. 22 at 3.) This Court agrees with Defendants and finds the facts alleged in

 5   the FAC do not leave this matter reasonably open to dispute.1

 6          Defendants additionally argue in their reply that Plaintiff’s legal right to Decedent’s

 7   separate property is irrelevant to this case, because separate property does not include Decedent’s

 8   § 1983 action. (ECF No. 22 at 4.) Defendants’ assertion is correct. In California, a successor-in-

 9   interest only has the authority to act with respect to the particular causes of action to which she

10   succeeds. Cal. Civ. Proc. Code § 377.30; see Exarhos v. Exarhos, 159 Cal. App. 4th 898, 908–09

11   (2008). As Decedent’s daughter, Plaintiff is a successor-in-interest to Decedent’s separate

12   property. Cal. Prob. Code § 6401(2). However, Defendants argue — and Plaintiff does not refute

13   — the instant personal injury action is community property. (ECF No. 22 at 3.) And, under

14   California Probate Code § 6401, Decedent’s surviving spouse, rather than Plaintiff, is the sole

15   beneficiary of Decedent’s community property. See Cal. Prob. Code § 6401.

16          Therefore, because Plaintiff may only bring a claim with respect to the action she

17   succeeds and she is not a successor-in-interest to Decedent’s community property, Plaintiff does

18   not have standing to bring this § 1983 cause of action on behalf of Decedent. Moreover,

19   amendment of this claim is futile. Lopez, 203 F.3d at 1130. Accordingly, the Court GRANTS

20   Defendants’ Motion to Dismiss as to the First Cause of Action without leave to amend.
21                  B.      Claim Two: Interference with Parent/Child Relationship

22          Defendants next move to dismiss Plaintiff’s Second Cause of Action brought under the

23   Fourteenth Amendment’s Due Process Clause for Interference with a Parent-Child Relationship.

24   (ECF No. 19 at 9.) Defendants argue: (1) Plaintiff fails to allege she and her father “had the type

25   of close and enduring relationship that is protected by the Fourteenth Amendment;” and (2)

26   Plaintiff’s Fourteenth Amendment claim fails because it requires an underlying constitutional
27
     1
           The Court also takes judicial notice of Decedent’s death certificate filed with Amador
28   County that lists Natasha Bradley as Decedent’s surviving spouse. (ECF No. 15 at 17.)

                                                        6
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 7 of 15

 1   violation and she has not successfully alleged an Eighth Amendment violation. (Id.) The Court

 2   will address each of these arguments in turn.

 3                         i.          Protected Familial Relationship

 4          Defendants argue Plaintiff’s Second Cause of Action should be dismissed for failure to

 5   allege that she and Decedent had the type of close and enduring relationship protected by the

 6   Fourteenth Amendment Due Process Clause. (ECF No. 19 at 9.) Plaintiff opposes, arguing a

 7   biological relationship is “minimally sufficient” for a due process claim. (ECF No. 20 at 4.)

 8   Plaintiff’s assertion goes against both Supreme Court and Ninth Circuit precedent.

 9          While the Ninth Circuit has recognized that the Fourteenth Amendment protects a child’s

10   liberty interest in the “companionship and society” of her father, see Hayes v. Cty. of San Diego,

11   736 F.3d 1223, 1229–30 (9th Cir. 2013), the Ninth Circuit has also explicitly stated “the mere

12   existence of a biological link does not merit equivalent constitutional bonds.” Wheeler v. City of

13   Santa Clara, 894 F.3d 1046, 1058 (9th Cir. 2018) (quoting Lehr v. Robertson, 463 U.S. 248, 262

14   (1983)). Instead, “[j]udicially enforceable Fourteenth Amendment interests require enduring

15   relationships reflecting an assumption of parental responsibility.” Wheeler, 894 F.3d at 1058

16   (noting the plaintiff in Wheeler did not allege his mother “raised him, otherwise resumed

17   responsibility for his upbringing, or even maintained consistent contact with him during his

18   childhood”). Therefore, Plaintiff’s first argument that her biological relationship is sufficient to

19   bring this claim is unavailing.

20          However, Plaintiff further argues because “Plaintiff and Decedent’s relationship was
21   constant throughout both of their lives,” she has pleaded sufficient facts to assert a claim for

22   interference with the parent/child relationship. (ECF No. 20 at 4.) In Lehr v. Robertson, the

23   Supreme Court found that a father who “grasps the opportunity to develop a relationship with his

24   offspring … and accepts some measure of responsibility for the child’s future . . . may enjoy the

25   blessings of the parent-child relationship.” 463 U.S. 248, 262 (1983). Here, Plaintiff alleges

26   “[w]hile Decedent was living, he assumed responsibilities for Plaintiff’s upbringing and
27   maintained consistent contact with Plaintiff both during childhood and adulthood of Plaintiff.”

28   (ECF No. 15 at 4.) Therefore, while a biological relationship is not “minimally sufficient” to

                                                         7
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 8 of 15

 1   establish the requisite relationship, Plaintiff has stated sufficient facts at the pleading stage to

 2   demonstrate her relationship with Decedent was plausibly protected under the Fourteenth

 3   Amendment Due Process Clause.

 4                         ii.       Eighth Amendment Violation

 5           In evaluating a claim for interference with familial relations, the alleged violations of

 6   Decedent’s rights provide the basis for the substantive due process claim. Cooper v. Brown, No.

 7   115CV00648LJOSAB, 2019 WL 4138682, at *6 (E.D. Cal. Aug. 30, 2019). Having dismissed

 8   Plaintiff’s First Cause of Action due to lack of standing, in order to rule on the Second Cause of

 9   Action, the Court must determine whether Plaintiff sufficiently alleges an underlying violation of

10   Decedent’s Eighth Amendment rights. Plaintiff asserts Officer Defendants and Lizarraga knew

11   McCoy posed a “substantial risk of harm” to Decedent and “were deliberately indifferent to that

12   risk.” (ECF No. 15 at 9.) In their Motion to Dismiss, Defendants argue Plaintiff “does not

13   plausibly allege that each Defendant was actually aware that Mr. Bradley was in ‘substantial

14   danger.’” (ECF No. 19 at 8.) In opposition, Plaintiff argues she need only “allege that a

15   defendant was ‘aware of facts from which the inference could be drawn that a substantial risk of

16   serious harm exists, and [that the defendant] must also have drawn and disregarded that

17   inference.” (ECF No. 20. at 7.) In response, Defendants claim Plaintiff’s allegations are

18   “predicated on acts of negligence” and consequently do not support her deliberate indifference

19   claim. (ECF No. 22 at 4.)

20           Prison officials have a duty to protect prisoners from violence at the hands of other
21   inmates. Farmer v. Brennan, 511 U.S. 825, 833 (1994). The failure to protect an inmate may rise

22   to the level of an Eighth Amendment violation when: (1) the deprivation alleged is objectively,

23   sufficiently serious; and (2) the prison official is deliberately indifferent to the inmate’s health or

24   safety. Id. at 834. “Deliberate indifference describes a state of mind more blameworthy than

25   negligence” but is fulfilled by something “less than acts or omissions for the very purpose of

26   causing harm or with knowledge that harm will result.” Id. at 835.
27   ///

28   ///

                                                          8
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 9 of 15

 1                                  a) Sufficiently Serious

 2          Under a failure to protect claim, the sufficiently serious deprivation prong may be

 3   satisfied by allegations showing Decedent was incarcerated under conditions posing a substantial

 4   risk of serious harm. See Lemire v. California Dep't of Corr. & Rehab., 726 F.3d 1062, 1075 (9th

 5   Cir. 2013.) Here, Plaintiff alleges “[a]fter Decedent and Mr. McCoy were assigned to the same

 6   cell . . . Mr. McCoy acted increasingly impulsive and unpredictable towards Decedent, and

 7   threatened Decedent’s safety.” (ECF No. 15 at 5.) This led to Decedent’s alleged reports of “Mr.

 8   McCoy’s threatening and hostile behavior to prison staff” and request for “a new cell mate.” (Id.)

 9   Plaintiff further alleges McCoy brought a rock over six inches in diameter from the recreation

10   yard into his shared cell with Decedent, which he used to murder Decedent. (Id. at 6.) These

11   allegations sufficiently establish Decedent was incarcerated under conditions posing a substantial

12   risk of serious harm.

13                                  b) Deliberate Indifference

14          The closer question is whether Plaintiff established the subjective element of a deliberate

15   indifference claim. Defendants argue “[a]ssuming, without conceding that Mr. McCoy posed a

16   substantial risk of harm to Mr. Bradley, Plaintiff nevertheless fails to allege facts supporting the

17   subjective deliberate indifference prong,” because the “FAC does not plausibly allege that each

18   Defendant was actually aware that Mr. Bradley was in ‘substantial danger.’” (ECF No. 19 at 7–8.)

19   Plaintiff opposes, arguing “a prison official may be held liable under the Eighth Amendment if he

20   knows that inmates face a substantial risk of serious harm and disregards that risk by failing to
21   take reasonable measures to abate it.” (ECF No. 20 at 7 (citing Castro v. County of Los Angeles,

22   833 F.3d 1060, 1067 (9th Cir. 2016)).)

23          This subjective inquiry involves two components. First, Plaintiff must “demonstrate that

24   the risk was obvious or provide other circumstantial or direct evidence that the prison officials

25   were aware of the substantial risk” to Decedent’s safety. Lemire, 726 F.3d at 1078. Second,

26   Plaintiff must show there was no reasonable justification for exposing Decedent to the risk. See
27   id.; Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). Plaintiff attempts to establish this

28   subjective inquiry based on three different factual circumstances.

                                                        9
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 10 of 15

 1          First, Plaintiff alleges Officer Defendants and Lizarraga “knew and were aware that

 2   Decedent and Everett McCoy were having compatibility issues in their shared cell which would

 3   lead to violence and great bodily injury.” (ECF No. 15 at 4.) More specifically, Plaintiff alleges

 4   Decedent’s repeated reports about his cellmate’s “threatening and hostile behavior” and his

 5   request for a new cellmate were ignored. (Id. at 5.) Significantly, Plaintiff does not explicitly

 6   state Officer Defendants and Lizarraga ignored Decedent, instead Plaintiff’s alleges “Mule Creek

 7   prison officers, guards, agents, and employees repeatedly ignored Decedent’s request for a

 8   transfer.” (ECF No. 15 at 5.) Plaintiff additionally alleges McCoy “has a known history of

 9   violence towards fellow inmates, correctional officers, and other prison staff” and specifically

10   asserts Officer Defendants and Lizarraga “knew of Mr. McCoy’s . . . gruesome and violent

11   history.” (ECF No. 15 at 4.) However, Defendants argue without more, Plaintiff “fails to allege

12   any facts showing Defendants had specific knowledge of Mr. Bradley’s alleged complaints about

13   Mr. McCoy.” (ECF No. 19 at 8.)

14          The Court agrees with Defendants. “Deliberate indifference is a high legal standard.”

15   Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). “Under this standard, the prison official

16   must not only ‘be aware of the facts from which the inference could be drawn that a substantial

17   risk of serious harm exists,’ but that person ‘must also draw the inference.’” Id. at 1057 (quoting

18   Farmer, 511 U.S. at 837). Here, any inference that Officer Defendants and Lizarraga were

19   exposed to information about McCoy’s violent history would be drawn from conclusions rather

20   than factual allegations, which is insufficient. See Twombly, 550 U.S. at 555 (noting a “pleading
21   is insufficient if it offers mere ‘labels and conclusions’”). Plaintiff provides no factual allegations

22   detailing how each Officer Defendant and Lizarraga knew of McCoy’s violent history or how

23   they knew about Decedent’s complaints. Finally, Plaintiff fails to show how the risk of housing

24   McCoy with Decedent was obvious. Therefore, deliberate indifference cannot be established

25   against Officer Defendants and Lizarraga on these allegations.

26          Second, Plaintiff alleges Lizarraga and Officers D. Crozier, R. Salas, G. Schopf, D. Hatch,
27   T. Heng, M. Gallegos and T. Collins were deliberately indifferent to Decedent’s safety as they

28   “had a duty to prevent Mr. McCoy from having any weapons that would cause great bodily injury

                                                        10
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 11 of 15

 1   or death to others,” but “allowed Mr. McCoy to bring the rock into the shared cell.” (ECF No. 15

 2   at 6.) However, “deliberate indifference describes a state of mind more blameworthy than

 3   negligence.” See Farmer, 511 U.S. at 835. Neither negligence nor gross negligence constitutes

 4   deliberate indifference. Id. at 835–836. Instead, Eighth Amendment liability rests on

 5   Defendants’ actual awareness of the risk. Taylor v. Barkes, 575 U.S. 822 (2015). In order to

 6   state a plausible claim for relief, Plaintiff’s complaint must include enough “factual content that

 7   allows the court to draw the reasonable inference,” Iqbal, 555 U.S. at 678, that Lizarraga and

 8   Officers D. Crozier, R. Salas, G. Schopf, D. Hatch, T. Heng, M. Gallegos and T. Collins were

 9   aware McCoy had taken the rock back to his cell, and then failed to take reasonable action. See,

10   e.g., Sisneros v. Krittman, No. 14CV891 GPC (RBB), 2016 WL 11447608, at *3 (S.D. Cal. Feb.

11   9, 2016), report and recommendation adopted, No. 314CV00891GPCRBB, 2016 WL 3517600

12   (S.D. Cal. June 28, 2016). Without such allegations, Plaintiff fails to assert a deliberate

13   indifference claim against Lizarraga and Officers D. Crozier, R. Salas, G. Schopf, D. Hatch, T.

14   Heng, M. Gallegos and T. Collins.

15          Finally, Plaintiff claims Officers C. Larsen and R. Gonzalez failed to conduct adequate

16   safety inspections in the cell block where Decedent was killed. (ECF No. 15 at 5.) Plaintiff

17   further alleges C. Larsen and R. Gonzalez “knew that Decedent would be attacked” and they “had

18   the means and opportunity to prevent the attack from occurring or continuing, but deliberately

19   failed to do so and were deliberately and wantonly indifferent to the Decedent’s safety.” (Id.)

20   However, the FAC is once again devoid of any factual allegations that support these contentions.
21   Instead, Plaintiff provides bare legal conclusions, which are insufficient to state a claim.

22   Twombly, 550 U.S. at 555. Not only are there no facts to indicate C. Larsen and R. Gonzalez

23   were aware of the risk, but there are also no facts to indicate the risk was obvious. For example,

24   nothing in the FAC indicates any noise or commotion occurred that may have alerted C. Larsen or

25   R. Gonzalez to the struggle. Therefore, this Court finds Plaintiff fails to allege sufficient facts

26   showing C. Larsen and R. Gonzalez were deliberately indifferent.
27   ///

28   ///

                                                        11
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 12 of 15

 1            Having failed to allege sufficient facts to demonstrate the risk was obvious or that Officer

 2   Defendants and Lizarraga were aware of the substantial risk to Decedent’s safety, Plaintiff fails to

 3   establish an underlying constitutional violation. As Plaintiff’s Fourteenth Amendment claim is

 4   predicated upon an Eighth Amendment violation, failing to allege Officer Defendants and

 5   Lizarraga violated the Eighth Amendment precludes Plaintiff from seeking recovery for an

 6   interference with a familial relationship claim. See Cooper v. Brown, No. 115CV00648LJOSAB,

 7   2019 WL 4138682, at *6 (E.D. Cal. Aug. 30, 2019). Because the defects described above could

 8   be cured by amendment, such dismissal is with leave to amend. Lopez, 203 F.3d at 1130.

 9   Accordingly, the Court GRANTS Defendants’ Motion to Dismiss as to Claim Two with leave to

10   amend.

11                   C.       Claim Three: Violation of California’s Public Records Act

12            Plaintiff alleges Austin’s failure to make requested documents available for inspection

13   violates her rights under the CPRA. Plaintiff seeks reasonable costs of this suit, attorney’s fees,

14   equitable relief, and any further relief this Court may deem appropriate under the CPRA. (ECF

15   No. 15 at 13.) Defendants argue this claim should be dismissed because: (1) the Eleventh

16   Amendment prohibits the Court from enforcing California law against the State of California or

17   its officials; and (2) Plaintiff erroneously names Austin in his individual rather than official

18   capacity. (ECF No. 19 at 11.) The Court will address Defendants’ arguments in turn.

19                          i.       Eleventh Amendment

20            In opposition to Defendants’ Motion to Dismiss, Plaintiff argues while the Eleventh
21   Amendment bars suits brought by private citizens against state governments without consent,

22   “there is a clear difference between a suit against state governments and its officers sued in their

23   official capacity and a suit against state officers in their individual capacity.” (ECF No. 20 at 11.)

24   ///

25   ///

26   ///
27   ///

28   ///

                                                        12
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 13 of 15

 1            In Pennhurst State School & Hospital v. Halderman (Pennhurst), 465 U.S. 89 (1984), the

 2   Supreme Court held the Eleventh Amendment “bars suits in federal court, for both retrospective

 3   and prospective relief, brought against state officials acting in their official capacities alleging a

 4   violation of state law.” However, the Supreme Court “distinguished the situation where a

 5   plaintiff brings suit against a state official acting in his individual capacity.” Pena v. Gardner,

 6   976 F.2d 469, 474 (9th Cir. 1992), as amended (Oct. 9, 1992).

 7            In light of this distinction, the Ninth Circuit interpreted Pennhurst to mean “the eleventh

 8   amendment does not bar a suit seeking damages against a state official personally.” Id. at 473;

 9   see also Papasan v. Allain, 478 U.S. 265, 278 n.11 (1986) (noting “[w]hen a state official is sued

10   and held liable in his individual capacity, however, even damages may be awarded.”). However,

11   the CPRA does not provide damages as a form of relief. Cal. Gov. Code § 6258; see

12   Hammerlord v. Filner, No. 11-CV-01564 JLS NLS, 2013 WL 4046676, at *6 (S.D. Cal. Aug. 9,

13   2013). Therefore, to the extent she seeks to recover damages under the CPRA, Plaintiff’s claim

14   fails.

15            Defendants argue injunctive relief is also prohibited against state officials sued in their

16   individual capacity under § 1983. (ECF No. 19 at 11.) However, Plaintiff has not brought a §

17   1983 claim against Austin. Instead, Plaintiff seeks relief under the CPRA, which specifically

18   allows any person to “institute proceedings for injunctive or declarative relief.” Cal. Gov’t Code

19   § 6258. Therefore, the question remains whether Plaintiff can seek injunctive relief in a federal

20   action against state officials sued in their individual capacity under state law.
21                         ii.       Individual or Official Capacity

22            In Pennhurst, the Supreme Court found that while prospective injunctions preventing

23   violation of federal law were not barred by the Eleventh Amendment, similar injunctions seeking

24   compliance with state law were barred when the state was “a real, substantial party in interest.”

25   Pennhurst, 465 U.S. at 101; see also Stephens v. Am. Home Assurance Co., 811 F. Supp. 937, 961

26   (S.D.N.Y. 1993). A state is “a real, substantial party in interest” when the judgement sought
27   would require the state to pay monies or be compelled to act or restrained from acting.

28   Pennhurst, 465 U.S. at 101–02 n.11.

                                                         13
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 14 of 15

 1          Plaintiff attempts to circumvent the rule stated in Pennhurst by seeking equitable relief

 2   against Austin in his individual capacity. However, as the Supreme Court has ruled, “[t]he real

 3   interests served by the Eleventh Amendment are not to be sacrificed to elementary mechanics of

 4   captions and pleading.” Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 270 (1997).

 5   Similarly, in his concurring opinion to Pena v. Gardner, Judge Nelson argued simply glancing at

 6   the caption of the case is not “all that is required.” 976 F.2d 469, 474 (9th Cir. 1992), as amended

 7   (Oct. 9, 1992) (Nelson, T.G., concurring). Instead, “courts must still analyze the specifics of the

 8   conduct involved when determining whether a suit is against an official in his or her ‘official’ or

 9   ‘individual’ capacity.” Id.

10          According to Judge Nelson, “[a]n official is being sued in his individual capacity if his

11   action was beyond the scope of his designated power.” Id. Here, Plaintiff argues Austin acted

12   outside his official duties by “refusing to produce responsive documents to Plaintiff’s CPRA

13   request when the law required him to provide such documents.” (ECF No. 20 at 11.) However, a

14   state official who makes an error is not necessarily acting outside the scope of his designated

15   power. In Pennhurst, the Supreme Court noted the critical factor was “whether the defendant

16   state official was empowered to do what he did, i.e., whether, even if he acted erroneously, it was

17   action within the scope of his authority.” Pennhurst, 465 U.S. at 112 n.22.

18          Here, as the Public Records Act Coordinator at MCSP, Plaintiff asserts Austin “was

19   employed as the Public Records Act Coordinator at Mule Creek State Prison” (ECF No. 6) and

20   had “a legal obligation to make all public records available for inspection by any member of the
21   public upon request” (ECF No. 51). Under the CPRA, Austin, as Public Records Act

22   Coordinator, did not have to disclose the requested information if the “disclosure would endanger

23   the successful completion of the investigation or a related investigation.” Cal. Gov’t Code §

24   6254(f). Therefore, even if there was no criminal case pending, as Plaintiff alleges, and Austin

25   erroneously withheld the requested documents, refusing the documents on the basis of an ongoing

26   investigation was within the scope of his designated authority.
27   ///

28   ///

                                                       14
     Case 2:19-cv-01098-TLN-AC Document 31 Filed 08/04/20 Page 15 of 15

 1            Based on the above and the facts alleged in the Complaint, the Court finds Austin was

 2   acting within his official rather than individual capacity. The Eleventh Amendment therefore

 3   applies and bars Plaintiff’s claim.2 Accordingly, this Court GRANTS Defendants’ Motion to

 4   Dismiss as to Claim Three. Because this deficiency cannot be cured through the amendment of

 5   additional facts, dismissal is without leave to amend. Lopez, 203 F.3d at 1130.

 6            IV.    CONCLUSION

 7            Based on the foregoing, the Court ORDERS as follows:

 8            1.     Defendants’ Motion to Dismiss as to Claim One is GRANTED without leave to

 9   amend;

10            2.     Defendants’ Motion to Dismiss as to Claim Two is GRANTED with leave to

11   amend; and

12            3.     Defendants’ Motion to Dismiss as to Claim Three is GRANTED without leave to

13   amend.

14            Plaintiff may file an amended complaint not later than 30 days from the electronic filing

15   of this Order. Defendants’ responsive pleading is due 21 days after Plaintiff files the amended

16   complaint.

17            IT IS SO ORDERED.

18   DATED: August 3, 2020

19

20                                                                   Troy L. Nunley
                                                                     United States District Judge
21

22

23

24

25

26
     2
27           The Court declines to address whether Plaintiff may still seek injunctive relief against
     Austin in a state court action as that issue is not before this Court and is inapplicable to the instant
28   action.

                                                        15
